        Case 1:19-cv-00510-BKS Document 45 Filed 11/04/20 Page 1 of 15




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


HARSH NAYYAR,

                                    Appellant,                     1:19-cv-00508 (BKS)

v.

JOSHUA MARTIN CHARLES,

                                    Appellee.


HARSH NAYYAR,

                                    Appellant,                     1:19-cv-00510 (BKS)

v.

JOSHUA MARTIN CHARLES,

                                    Appellee.


Appearances:

Appellant pro se:
Harsh Nayyar
New York, NY 10128

Appellee pro se:
Joshua Martin Charles
Red Hook, NY 12571

Hon. Brenda K. Sannes, United States District Judge:

                        MEMORANDUM-DECISION AND ORDER

I.     INTRODUCTION

       Presently before the Court are pro se Appellant Harsh Nayyar’s appeals from two orders

issued by United States Bankruptcy Judge Robert E. Littlefield on April 15, 2019 in connection

with a Chapter 7 bankruptcy proceeding filed by Joshua Martin Charles (Bankruptcy Petition No.
          Case 1:19-cv-00510-BKS Document 45 Filed 11/04/20 Page 2 of 15




18-10075) and a related adversary proceeding (Adversary Proceeding No. 18-90020-1). In

Docket No. 19-508, Nayyar appeals from the bankruptcy court’s order denying his motion to

reconsider the court’s order denying his motion to dismiss the bankruptcy case (“Nayyar I”).

(Nayyar I, Dkt. No. 1). In Docket No. 19-510, Nayyar appeals from the bankruptcy court’s order

dismissing Nayyar’s third amended complaint in the related adversary proceeding (“Nayyar II”).

(Nayyar II, Dkt. No. 1). For the reasons set forth below, the bankruptcy court’s orders are

affirmed.

II.     BACKGROUND OF THE PROCEEDINGS

        On January 24, 2018, Charles filed a Chapter 7 petition for bankruptcy. (Nayyar I, Dkt.

No. 3-1). Charles’s only debt was a state court judgment of $5,266.69 owed to Nayyar. (Id. at

27).1 On July 18, 2018, Nayyar filed a motion to dismiss the bankruptcy proceeding arguing that:

Charles’s debt was nondischargeable under 11 U.S.C. § 523 (a)(19)(B)(i) and (iii); that the case

should be dismissed based upon Charles’s failure to comply with various obligations imposed on

a debtor in 11 U.S.C. § 521; and that the court should hold Charles in contempt and impose

sanctions against him. (Nayyar I, Dkt. No. 3-9). The bankruptcy court held a hearing on

Nayyar’s motion on August 15, 2018 and, on August 23, 2018, denied the motion. (Nayyar I,

Dkt. No. 3-19). Nayyar filed a motion to reconsider that decision on September 13, 2018.

(Nayyar I, Dkt. No. 4-2).

        Shortly after filing his motion to dismiss the bankruptcy proceeding, Nayyar filed an

adversary complaint under 11 U.S.C. § 727 and 11 U.S.C. § 523 objecting to the discharge of


1
  The judgment is the result of a landlord tenant dispute between Nayyar and Charles and a state court action brought
by Nayyar, who had rented a single-family home to Charles. (Nayyar I, Dkt. No. 3-8, at 1-2). The state court found
that Nayyar failed to establish that Charles breached the 18-month lease agreement, “as [Nayyar] had constructively
evicted” Charles, but awarded Nayyar $2,681.75 for unpaid rent, utilities, and damage to the premise. (Nayyar I, Dkt.
No. 3-8, at 5-7.). Including interest, a final judgement was entered in Nayyar’s favor for $5,266.69 on August 26,
2015. (Nayyar II, Dkt. No. 5-26, at ¶ 23).



                                                         2
          Case 1:19-cv-00510-BKS Document 45 Filed 11/04/20 Page 3 of 15




Charles’s debt. (Nayyar II, Dkt. No. 5-1). On September 14, 2018, Charles filed a motion to

dismiss the adversary proceeding. (Nayyar II, Dkt. No. 5-5). Nayyar subsequently amended his

adversary complaint.2 In the operative third amended complaint at issue here, Nayyar alleged

twelve causes of action, nine of which object to discharge or dischargeability under provisions in

11 U.S.C. § 727(a) and 11 U.S.C. § 523(a). Nayyar alleged that the debt was nondischargeable

due to Charles’s own conduct as a tenant and over the course of the bankruptcy proceeding,

including: entering into the lease for the Premise without intending to fulfill it, (id. at 9);

intentionally causing damage to the Premise, (id. at 11); acting to delay the Chapter 7 case, (id. at

13); concealing financial information, (id. at 15, 30, 33); lying under oath (id. at 20); and failing

to file a certificate of completion for a required financial management course, (id. at 35).

         On April 15, 2019, the bankruptcy court granted Charles’s motion to dismiss and

dismissed the third amended complaint with prejudice. (Nayyar II, Dkt. No. 4, at 7-30). That

same day the bankruptcy court denied Nayyar’s motion to reconsider the order denying his

motion to dismiss the bankruptcy proceedings. (Nayyar I, Dkt. No. 1-1). Nayyar filed timely

appeals from both orders.

         A.       Decision Denying Motion for Reconsideration (Nayyar I)

         The bankruptcy court construed Plaintiff’s motion to reconsider “as one pursuant to

Federal Rule of Civil Procedure 60(b), made applicable to this proceeding by Federal Rule of

Bankruptcy Procedure 9024.” (Nayyar I, Dkt. No. 1-1, at 2). Although the bankruptcy court

noted that Nayyar did not “specify a subsection” of Rule 60(b) under which he sought relief, the


2
 Nayyar filed an amended complaint on October 4, 2018, (Nayyar II, Dkt. No. 5-7), and a second amended complaint
on October 5, 2018, (Nayyar II, Dkt. No. 5-9), prior to the return date of the motion to dismiss, (Nayyar II, Dkt. No.
5-6). Because Nayyar filed the second amended complaint without leave, it was deemed improper. (No. 18-cv-90020,
Dkt. No. 32). On January 10, 2019, Nayyar sought leave to file a third amended complaint, (Nayyar II, Dkt. No. 5-
23), which was granted on January 15, 2019, (Nayyar II, Dkt. No. 5-24). Nayyar filed the third amended complaint
on January 31, 2019. (Nayyar II, Dkt. No. 5-26).



                                                          3
           Case 1:19-cv-00510-BKS Document 45 Filed 11/04/20 Page 4 of 15




court concluded that Nayyar “primarily argues that this Court erred, as a matter of law, in

denying the Underlying Motion” and therefore the motion fell “within Rule 60(b)(1) as a mistake

of law.” (Nayyar I, Dkt. No. 1-1, at 3-4).3 The bankruptcy court concluded that Nayyar was not

entitled to relief under Rule 60(b)(1), because Nayyar had “provided no basis to reconsider

denying dismissal.” (Nayyar I, Dkt. No. 1-1, at 6). The bankruptcy court rejected Nayyar’s

primary argument, that Charles’s failure to timely file a certificate of completion of a course in

personal financial management warranted dismissal of the entire bankruptcy action, noting that

“this Court cannot ever recall dismissing a case in which a debtor took the required course and

filed the appropriate certificate, but did not do so timely.” (Nayyar I, Dkt. No. 1-1, at 6).

         The bankruptcy court also rejected Nayyar’s argument that it should reconsider its

decision not to hold Charles in contempt based on Charles’s failure to comply with the court’s

statements “summarz[ing] agreements between the parties,” because the bankruptcy court found

that those statements were not “clear and unambiguous orders of the court” whose violation

would support a finding of contempt. (Nayyar I, Dkt. No. 1-1, at 7). Finally, the bankruptcy court

found no basis to reconsider denying its decision to deny sanctions based on allegedly false

statements under oath by Charles because Nayyar “still has not provided the Court with a valid

legal basis for monetarily sanctioning the Debtor for any of the allegedly false statement and

oaths.” (Nayyar I, Dkt. No. 1-1, at 8). The bankruptcy court noted that these allegations “are

more properly addressed . . . in the context of Nayyar’s adversary proceedings.” (Nayyar I, Dkt.

No. 1-1, at 8).


3
  The bankruptcy court found that Nayyar could not seek reconsideration “based on newly discovered evidence
pursuant to Rule 60(b)(2)” because Nayyar admitted to having received the transcript that he claimed was “newly
discovered evidence” before filing the motion to dismiss. (Nayyar I, Dkt. No. 1-1, at 4). The bankruptcy court also
found that relief was not warranted under Rule 60(b)(3) for fraud, misrepresentation or misconduct because Nayyar
did not argue that alleged false oaths “prevented him from filing the [motion to dismiss].” (Nayyar I, Dkt. No. 1-1, at
4-5).



                                                          4
             Case 1:19-cv-00510-BKS Document 45 Filed 11/04/20 Page 5 of 15




           B.       Decision Dismissing the Adversary Complaint (Nayyar II)

           The bankruptcy court considered Nayyar’s adversary complaint “under the framework set

forth by the Supreme Court in Iqbal4 and Twombly5 while raising the strongest arguments that

the Complaint suggests.” (Nayar II, Dkt. No. 1-1, at 5). Nayyar first alleged that the debt was

nondischargeable under 11 U.S.C. § 523(a)(2)(A), as a debt obtained by false pretenses, because

Charles “acted in bad faith when he signed his Lease Agreement” and made a “false

representation” that he did not own any pets. (Nayyar II, Dkt. No. 5-26, ¶¶ 56-58). The

bankruptcy court found that Nayyar had not alleged facts from which “the Court [could] infer

fraudulent intent, i.e. that at the time the Debtor signed the lease the Debtor had no intention to

perform according to its terms.” Nor, with respect to Charles’s alleged misrepresentation that he

had no pets, did Nayyar allege “the requisite causal connection between the alleged

misrepresentation and the damages claimed.” (Nayyar II, Dkt. No. 1-1, at 6-8).

           In his second cause of action, Nayyar alleged that damage caused to the Premises by

Charles was nondischargeable pursuant to 11 U.S.C. § 523(a)(6) because Charles acted with “a

malicious and total disregard for the property and well-being” of Nayyar. (Nayyar II, Dkt. No. 5-

26, ¶¶ 66-67, 71). The bankruptcy court found that “although the allegations regarding physical

damage to the Premises are extensive, the damage is not of the nature that the Court can

reasonably draw an inference of willful and malicious intent solely from the damage

allegations,” and Nayyar had failed to plead the element of intent, only noting that Charles

“hated him.” (Nayyar II, Dkt. No. 1-1, at 9-10). In his third cause of action Nayyar alleged that

the entire bankruptcy case should be dismissed pursuant to 11 U.S.C. § 707(a) for “unreasonable



4
    Ashcroft v. Iqbal, 556 U.S. 662 (2009).
5
    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007).



                                                            5
         Case 1:19-cv-00510-BKS Document 45 Filed 11/04/20 Page 6 of 15




delay by the debtor that is prejudicial to the creditors” because Charles had repeatedly delayed

providing information in an effort to “conceal,” “hinder[],” and “delay[].” (Nayyar II, Dkt. No.

5-26, ¶¶ 78, 80-82). The bankruptcy court found that claim insufficient, noting that “but for this

Adversary Proceeding” filed by Nayyar, Charles would have “received his discharge in the

ordinary course during August 2018.” (Nayyar II, Dkt. No. 1-1, at 11).

       In his fourth cause of action, Nayyar asserted that the debt was not dischargeable under

11 U.S.C. § 727(a)(2)(A)–(B) because Charles had refused to provide various financial

documents and therefore “transferred, removed, destroyed, or concealed . . . property of the

estate.” (Nayyar II, Dkt. No. 5-26, ¶ 100). The bankruptcy court noted that Nayyar had not

alleged any bad acts that occurred during the one-year period prior to the filing of the bankruptcy

petition, as required by § 727(a)(2)(A), and therefore that claim was time barred. (Nayyar II, Dkt.

No. 1-1, at 11). The bankruptcy court also found that Nayyar’s § 727(a)(2)(B) claim failed as a

matter of law because “financial documents, such as tax returns, bank records, and income and

expense reports” could not be construed as “property of the estate,” and therefore did not fall

under the scope of that provision. (Nayyar II, Dkt. No. 1-1, at 12).

       In his fifth cause of action, Nayyar alleged that the court should deny a discharge under

11 U.S.C. § 727(a)(3) and sanction Charles because he “destroyed, mutilated, falsified, or failed

to keep or preserve any recorded information, including books, documents, records, and papers,

from which the Debtor’s financial condition or business transactions might be ascertained.”

(Nayyar II, Dkt. No. 5-26, ¶¶ 113-14). The bankruptcy court found that Nayyar’s allegations

could not “form the basis of a plausible claim under Section 727(a)(3)” because Charles was

never obligated to provide the information on which Nayyar’s claims were based. (Nayyar II,

Dkt. No. 1-1, at 13-14).




                                                 6
         Case 1:19-cv-00510-BKS Document 45 Filed 11/04/20 Page 7 of 15




        In his sixth cause of action, Nayyar alleged that, under 11 U.S.C. § 727(a)(4)(A), Charles

“knowingly, deliberately and fraudulently” made numerous false statements over the course of

the bankruptcy proceeding rendering Charles’s debt nondischargeable. (Nayyar II, Dkt. No. 5-26,

¶¶ 116-70). The bankruptcy court found that many of the alleged false statements could not

“form the basis of [the] cause of action because they are not sworn to,” “were not made in

connection with [the] case,” or did “not fall within the scope of Section 727(a)(4)(A).” (Nayyar

II, Dkt. No. 1-1, at 15-16). As to the remaining allegations of false statements, the bankruptcy

court noted that the complaint failed “to allege any facts from which the Court can infer the

allegedly false oaths were made with the requisite fraudulent intent” or requisite materiality.

(Nayyar II, Dkt. No. 1-1, at 16-18).

        In his seventh cause of action Nayyar alleged that 11 U.S.C. § 727(a)(5) barred the

discharge of Charles’s debt, because Charles had “failed to explain satisfactorily, before

determination of denial of discharge” “any loss of assets or deficiency of assets to meet the

debtor’s liabilities,” including the receipt of a $6,491.00 tax refund for the 2016 tax year.

(Nayyar II, Dkt. No. 5-26, ¶¶ 177, 179). The bankruptcy court found that “[t]he fact that the

Debtor received but no longer has the [tax] refund is not sufficient to allege a loss of assets

within the meaning of the statute” and Nayyar’s “conclusory” allegations that Charles “failed to

explain why he was unable to pay the Judgment” were insufficient to support his claim. (Nayyar

II, Dkt. No. 1-1, at 19).

        In his eighth cause of action Nayyar alleged that the debt was not dischargeable under 11

U.S.C. § 727(a)(6)(A) and Charles was in contempt of court because Charles had “refused in the

case to obey lawful orders of the court, other than an order to respond to a material question or to

testify.” (Nayyar II, Dkt. No. 5-26, ¶ 187). The bankruptcy court found that this claim failed




                                                  7
         Case 1:19-cv-00510-BKS Document 45 Filed 11/04/20 Page 8 of 15




because “the exchanges at the Rule 2004 examination cited by Nayyar do not amount to orders

upon which the Court could make a finding of contempt, much less denial of discharge.”

(Nayyar II, Dkt. No. 1-1, at 20-21).

       In his ninth cause of action Nayyar alleged that 11 U.S.C. § 727(a)(7) warranted a denial

of discharge because Charles had committed various acts, including transferring title of his car,

“conceal[ing] with an intent to defraud” by not providing various tax returns, and lying about

whether he was married. (Nayyar II, Dkt. No. 5-26, ¶¶ 191, 195, 198). The court found that

Nayyar had failed to state a claim under 11 U.S.C. § 727(a)(7) because the statute requires a bad

act to have been committed in connection with another bankruptcy case, and “Nayyar has not

alleged that any other related bankruptcy cases exists.” (Nayyar II, Dkt. No. 1-1, at 21).

       In his tenth cause of action Nayyar alleged that the debt was not dischargeable under 11

U.S.C. § 727(a)(11) because Charles did not file a certificate of completion for a personal

finance course within the required time period. (Nayyar II, Dkt. No. 5-26, ¶¶ 203-07). The

bankruptcy court noted that it “may, at any time and in its discretion, enlarge the time to file”

“the financial management certificate” and had done so, sua sponte, in its order denying

Nayyar’s motion to reconsider, rendering it timely filed. (Nayyar II, Dkt. No. 1-1, at 22).

       Nayyar objected to discharge under 11 U.S.C. § 727(b) and 11 U.S.C. § 727(c)(1) in

counts eleven and twelve, (Nayyar II, Dkt. No. 5-26 ¶¶ 209, 213), but the bankruptcy court found

that, as these sections “establish[] the scope of a Chapter 7 discharge” and “provide[] the

mechanism by which a creditor may object to a chapter 6 debtor’s discharge,” respectively, and

are not independent grounds upon which a court may deny discharge, these causes of action

should be dismissed. (Nayyar II, Dkt. No. 1-1, at 22). Having addressed each of Nayyar’s twelve




                                                  8
         Case 1:19-cv-00510-BKS Document 45 Filed 11/04/20 Page 9 of 15




causes of action, the bankruptcy court dismissed the complaint in its entirety, with prejudice and

without leave to amend. (Nayyar II, Dkt. No. 1-1, at 23).

III.   DISCUSSION

       A.         Nayyar I

       In Nayyar I, Nayyar appeals from the bankruptcy court’s denial of his motion to

reconsider. Because only appeals from “final judgments, orders, and decrees” of the Bankruptcy

Court may be appealed to a district court as of right, the Court must first determine whether

Nayyar’s appeal is from a final judgement or order. 28 U.S.C. § 158(a)(1); Fed. R. Bankr. P.

8001(a). “An order is final ‘if [it] finally dispose[s] of discrete disputes within the larger

[bankruptcy] case.’” Yerushalmi v. Shiboleth, 405 B.R. 44, 47 (E.D.N.Y. 2009) (citing In re

Penn Traffic Co., 466 F.3d 75, 77-78 (2d Cir. 2006)). “The order need not resolve all of the

issues raised by the bankruptcy; but it must completely resolve all of the issues pertaining to a

discrete claim, including issues as to the proper relief.” In re Fugazy Express, 982 F.2d 769, 776

(2d Cir. 1992).

       The bankruptcy court construed Nayyar’s motion as a motion for relief under Rule 60(b).

Rule 60(b) only permits relief from a “final judgment, order, or proceeding.” Fed. R. Civ. P.

60(b). An order denying relief under Rule 60(b) is generally considered a final, appealable order.

In re Indian Motorcycle Co., Inc., 289 B.R. 269, 276 & n.12 (B.A.P. 1st Cir. 2003); see also

Hines v. Seaboard A.L.R. Co., 341 F.2d 229, 231 (2d Cir. 1965) (“It is well established that the

denial of a motion under Rule 60(b) is appealable.”) (citing Greenspahn v. Joseph E. Seagram &

Sons, 186 F.2d 616, 618 (2d Cir. 1951). Therefore, the Court will consider the bankruptcy

court’s decision denying the motion to reconsider a final order.

       A bankruptcy court’s decision to deny a Rule 60(b) motion is reviewed for abuse of

discretion. Securities Inv. Prot. Corp. v. Bernard L. Madoff Inv. Sec., LLC, 11-cv-3313, 2012


                                                   9
        Case 1:19-cv-00510-BKS Document 45 Filed 11/04/20 Page 10 of 15




WL 527426, at *2, 2012 U.S. Dist. LEXIS 21740, at *6 (S.D.N.Y. Feb. 16, 2012), aff’d 489 F.

App’x 519, 520 (2d Cir. 2012) (quoting Delcarpio v. Ticconic, 124 F. App’x 71, 72 (2d Cir.

2005)). “A bankruptcy court abuses its discretion when it arrives at a decision that (i) rests ‘on an

error of law (such as application of the wrong legal principle) or a clearly erroneous factual

finding,’ or (ii) ‘a decision that, thought not necessarily the product of legal error or clearly

erroneous factual finding[,] cannot be located within the range of permissible decisions.’”

Unsecured Claims Est. Representative of Teligen, Inc. v. Cigna Healthcare, Inc. (In re Teligent,

Inc.), 326 B.R. 219, 224 (S.D.N.Y. 2005) (quoting Schwartz v. Aquatic Dev. Grp., Inc. (In re

Aquatic Dev. Group, Inc.), 352 F.3d 671, 678 (2d Cir. 2003)).

       In his brief on appeal, Nayyar raises numerous objections to the entirety of the

bankruptcy proceeding and the denial of the motion to dismiss, arguing, inter alia, that Charles

engaged in “a persistent pattern of obstruction and lying under oath.” (Nayyar I, Dkt. No. 31 at

19). The issue before this Court, however, is whether the denial of the Rule 60(b) motion was an

abuse of discretion; the Court does not consider Nayyar’s arguments as to why his underlying

motion to dismiss should have been granted as that decision is not before the Court on this

appeal. See Cody, Inc. v. Town of Woodbury, 179 F.3d 52, 56 (2d Cir. 1999) (“An appeal from

the denial of a Rule 60(b) motion ‘raises only the question of whether that motion was properly

disposed; it is not a vehicle for examining the underlying judgment itself.’”).

       Nayyar’s principal allegations of error concerning the denial of the motion to reconsider

is that the bankruptcy court improperly considered Charles’s objection and ignored two of

Nayyar’s submissions. (Nayyar I, Dkt. No. 31 at 4, 10, 28). Nayyar argues that the bankruptcy

court improperly considered Charles’s October 19, 2018 filing, (Nayyar I, Dkt. No. 4-7), as a

“submission opposing the Motion,” (Nayyar I, Dkt. No. 1-1 at 2), and used it as a “basis for his




                                                  10
        Case 1:19-cv-00510-BKS Document 45 Filed 11/04/20 Page 11 of 15




Order” denying reconsideration, (Nayyar I, Dkt. No. 31 at 4), despite the fact that Charles’s

submission never explicitly mentioned the motion to reconsider and was untimely, (Nayyar I,

Dkt. No. 31, at 10). Nayyar also argues that the bankruptcy court improperly ignored two of

Nayyar’s supplemental submissions regarding the motion to reconsider. (18-cv-10075, Dkt. No.

83; Nayyar I, Dkt. No. 4-10).

        The bankruptcy court noted that, “neither [Charles’s] opposition nor Nayyar’s additional

submissions are procedurally proper.” (Nayyar I, Dkt No. 1-1, at 2). The deadline for any

opposition to Nayyar’s motion was October 17, 2018, (18-cv-10075, Dkt. No. 77), and Charles

filed his submission on October 19, 2018, (Nayyar I, Dkt. No. 4-7). In his one-page submission

that was filed in both bankruptcy proceedings, Charles objected to “to any and all of [Nayyar’s]

motions,” without citing any legal support. (Nayyar I, Dkt. No. 4-7). Nayyar’s two supplemental

submissions were filed without leave, after the bankruptcy court informed the parties that the

motion to reconsider would “be taken under advisement without oral argument,” (Nayyar I, Dkt.

No. 1-1, at 2; Dkt. No. 4-10; 18-cv-10075, Dkt. No. 83).

        Given both Nayyar and Charles’s pro se status, the bankruptcy court “accepted[ed] and

considered[ed] all of the submission filed in the interests of a complete record and fairness to

both parties.” (Nayyar I, Dkt. No. 1-1, at 2). To do so was not an abuse of discretion, but rather

squarely in line with the Second Circuit’s mandate to “liberally” construe and interpret pro se

litigant’s submissions “to raise the strongest arguments that they suggest.” Triestman v. Federal

Bureau of Prisons, 470 F.3d 471, 471 (2d Cir. 2006) (quoting Pabon v. Wright, 459 F.3d 241,

248 (2d Cir. 2006). Nayyar’s argument that his supplemental submissions were ignored is

without merit; the bankruptcy court explicitly acknowledged considering them. (Nayyar I, Dkt.

No. 1-1, at 2).




                                                11
          Case 1:19-cv-00510-BKS Document 45 Filed 11/04/20 Page 12 of 15




         The Court has carefully reviewed the other claims Nayyar has raised in Nayyar I and

found them to be without merit.6 Having reviewed the order for an abuse of discretion and

finding none, the Court affirms the denial of the motion to reconsider.

         B.       Nayyar II

         In Nayyar II, Nayyar appeals from the bankruptcy court’s decision dismissing his

complaint in the adversary proceeding. (Nayyar II, Dkt. No. 1). The dismissal of a complaint for

failure to state a claim is reviewed de novo, and all well-pleaded facts are accepted as true and

considered “in the light most favorable to the plaintiff.” Chapman v. N.Y. State Div. for Youth,

546 F.3d 230, 235 (2d Cir. 2008) (citing Patane v. Clark, 508 F.3d 106, 111 (2d Cir. 2007)).

         Although Nayyar raises numerous arguments regarding alleged deficiencies in the

adversary and bankruptcy proceedings, he does not point to any legal error in the bankruptcy

court’s analysis. Instead, Nayyar argues two main points: (1) Charles’s motion to dismiss was

improper because it was untimely and failed to include a certificate of service; and (2) the motion

to dismiss was rendered moot by Nayyar’s filing of subsequent amended complaints. (Nayyar II,

Dkt. No. 32).

         Nayyar never raised the issue of timeliness with the bankruptcy court. “Generally, a

district court reviewing the decision of a bankruptcy court ‘will not consider an issue raised for

the first time on appeal.’” Weisfelner v. Blavatnik (In re Lyondell Chem. Co.), 585 B.R. 41, 60

(S.D.N.Y. 2018). Nayyar did not allege that Charles’s motion to dismiss was untimely in his

opposition to the motion to dismiss, (Nayyar II, Dkt. No. 5-13), nor did he raise it in




6
  Nayyar’s claim, for example, that the bankruptcy court ignored evidence attached to his motion for reconsideration,
including the transcript of the Rule 2004 examination, is belied by the fact the bankruptcy court explicitly considered
that transcript. (Nayyar I, Dkt. No. 1-1, at 4).



                                                         12
            Case 1:19-cv-00510-BKS Document 45 Filed 11/04/20 Page 13 of 15




supplemental objections he submitted, (18-cv-90020, Dkt. No. 29). Because Nayyar did not raise

this argument with the bankruptcy court, he has waived it on appeal.

           In any event, Nayyar’s contention that the motion to dismiss was improperly filed is

without merit. Nayyar argues that the motion to dismiss was untimely under Federal Rule of

Civil Procedure 12(a)(1)(A)(i), which requires that an answer be served within 21 days after

service of a summons and complaint. (Nayyar II, Dkt. No. 32, at 7). However, Federal Rule of

Bankruptcy Procedure 7012(a) determines how long a defendant has to serve an answer. Fed. R.

Bankr. P. 7012(a) (“[T]he defendant shall serve an answer within 30 days after the issuance of

the summons, except when a different time is prescribed by the court”) (emphasis added). Here,

the bankruptcy court issued a summons to Charles on August 15, 2018, and directed that he serve

a motion or answer to the complaint within thirty days. (18-cv-90020, Dkt. No. 5). Charles filed

the motion to dismiss on August 31, 2018, but it was unsigned. (18-cv-90020, Dkt. No. 8). He

filed the signed motion to dismiss on September 14, 2018, within the thirty-day period. (Nayyar

II, Dkt. No. 5-5); see Fed. R. Civ. P. 12(b) (“A motion asserting [defenses such as failure to state

a claim] must be made before a pleading if a responsive pleading is allowed.”); Fed. R. Bankr. P.

7012(b) (applying Federal Rule of Civil Procedure 12(b) in adversary proceedings). Charles’s

motion was timely filed, and he was not obligated to file an answer until a decision on the

motion to dismiss was rendered. See Fed. R. Bankr. P. 7012(a).

           Similarly, Nayyar’s assertion that the motion to dismiss was considered in “error” and

“inadmissible” because a Certificate of Service was never filed as required by Federal Rule of

Civil Procedure 5(d)(1)(B)(i) is without merit.7 The bankruptcy court served the motion to

dismiss by mail and filed a certificate of mailing. (18-cv-90020, Dkt. No. 16-1). See Fed. R. Civ.


7
    Rule 5 is made applicable in adversary proceedings by Federal Rule of Bankruptcy Procedure 7005.



                                                         13
          Case 1:19-cv-00510-BKS Document 45 Filed 11/04/20 Page 14 of 15




P. 5(b)(2)(C) (“A paper is served under this rule by . . . mailing it to the person’s last known

address–in which event service is complete upon mailing.”).8

         Nayyar’s contention that the filing of subsequent amended complaints rendered the

pending motion to dismiss moot is also without merit. While “an amended pleading ordinarily

supersedes the original and renders it of no legal effect,” In re Crysen/Montenay Energy Co., 226

F.3d 160, 162 (2d Cir. 2000), “[t]his rule does not, however, dictate that a pending motion to

dismiss is automatically rendered moot when a complaint is amended.” Pettaway v. National

Recovery Sols, LLC, 955 F.3d 299, 303 (2d Cir. 2020). Instead, “when a plaintiff properly

amends her complaint after a defendant has filed a motion to dismiss that is still pending, the

district court has the option of either denying the pending motion as moot or evaluating the

motion in light of the facts alleged in the amended complaint.” Pettaway, 955 F.3d at 303-04.

Here, the bankruptcy court properly considered the motion to dismiss in light of Nayyar’s third

amended complaint. The bankruptcy court “analyze[d] each of Nayyar’s twelve causes of action”

in the third amended complaint. (Nayyar II, Dkt. No. 4, at 7-30); Compare Nayyar II, Dkt. No. 5-

1 (eleven causes of action in original complaint) with Nayyar II, Dkt. No 5-26 (twelve causes of

action in third amended complaint).

         The Court has carefully reviewed the other claims Nayyar has raised in Nayyar II and

found them to be without merit.9 The bankruptcy court’s decision granting Charles’s motion to

dismiss the adversary complaint is therefore affirmed.


8
  Nayyar does not claim that he did not receive the motion to dismiss. The proof of mailing creates a presumption that
the motion to dismiss was properly served on Nayyar. Cablevision Sys. v. Malandra (In re Malandra), 206 B.R. 667,
673 (Bankr. E.D.N.Y. 1997) (“[M]ail which is properly addressed, stamped and deposited in the mail system creates
a rebuttable presumption of receipt by the party to whom it has been addressed. The presumption applies in bankruptcy
cases, and a debtor may invoke the presumption of receipt based upon the court’s certificate of mailing.”).
9
  The bankruptcy court did not, for example, as Nayyar appears to suggest, make “factual mistakes” by failing to
consider factual assertions made by the parties in the state court proceeding. (Nayyar II, Dkt. No. 32, at 9-12, 28-29).
The bankruptcy court cited to and correctly applied the standard under Fed. R. Civ. P. 12(b)(6) for reviewing the
sufficiency of the complaint. (Nayyar II, Dkt. No. 1-1, at 4-5). Nayyar’s argument that the state court’s decision “had


                                                          14
          Case 1:19-cv-00510-BKS Document 45 Filed 11/04/20 Page 15 of 15




IV.      CONCLUSION

         For these reasons, it is hereby

         ORDERED that the bankruptcy court’s orders in 18-cv-10075 and 18-cv-90020 are

AFFIRMED.

         IT IS SO ORDERED.

Dated: November 4, 2020
       Syracuse, New York




no place in the bankruptcy case” is also without merit. A court can take judicial notice of a state court decision on a
motion to dismiss under Fed. R. Civ. P. 12(b)(6). Ho-Shing v. Budd, 17-cv-4633, 2018 WL 2269245, at *1, 2018 U.S.
Dist. LEXIS 83484, at *1-2 (S.D.N.Y. May 17, 2018). Nayyar’s assertion that the bankruptcy court did not give
appropriate consideration to his pro se status is also without merit. See Nayyar II, Dkt. No. 1-1 at 5 (bankruptcy court
noted that it must construe a pro se complaint broadly and interpret it to raise the strongest arguments it suggests).



                                                          15
